DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 1-4 and 6-20 are pending in this application.
Claim objections on claims 1, 12 and 20 are withdrawn.
Applicant’s arguments on Claim rejections 35 USC 103, filed 6/3/2022, have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Vailaya. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 6-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, the claim recites a limitation "selecting a document that is a likely source of other documents in the cluster" in lines 18-19 renders the claim indefinite because the term “likely source” is unclear. Examiner interprets the term “likely source” as the source to be expected, possible or appropriate which renders the claim indefinite.
Claims 9, 12 and 18-20 are rejected under the same rationale as claim 1.
Dependence claims 2-4, 6-11 and 13-19 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph based on dependency to independence claims 1 and 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7,9, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S. Publication Number 20130151531, hereafter “Li”) in view of Asl (U.S. Publication Number 20180181805) in view of Vailaya et al. (U.S. Publication Number 20050278321, hereafter “Vailaya”).

Regarding claim 1, Li teaches a method (Li, ¶ [0013], discloses embodiments generally relate to systems and methods for detecting topics in social media data. In particular, the systems and methods are configured to extract a concept hierarchy from a set of data, the concept hierarchy comprising a plurality of layers. Further, the systems and methods can train topic models based on the content in each of the layers. Still further, the systems and methods can select the most appropriate topic model for social media topic detection by balancing the complexity of the model and the accuracy of the topic detection result. Moreover, the systems and methods can use the most appropriate topic model to detect topics in social media data) comprising: 
prior to runtime, accessing, by a network system (Li, FIG. 5, element 509, discloses a network and, element 508, discloses a processor connected to the network of a hardware diagram for the claimed invention), a plurality of documents (Li, ¶ [0014], discloses topic detection in social media can be beneficial in various fields and environments. For example, in business environments, when a company releases a new product or service, customers or potential customers might post or comment on the product or service in a social media environment. Therefore, it would be beneficial for the company to obtain instant access to what is being said about the product, service, or the brand to get a stream of ideas, content, links, resources, and/or tips focused on the new product or service, and to monitor what is being said about the customers or target audience. Further, Li, ¶ [0019], discloses referring to FIG. 1, depicted is a framework 100 of the systems and methods as described herein. More particularly, the framework 100 comprises a preprocessing stage 105, a training stage 110, and a model selection stage 115. According to embodiments, in the preprocessing stage 105, a Wikipedia concept hierarchy 108 can be extracted 106 from Wikipedia dump files); 
hashing, by the network system, the plurality of documents to identify content features (Li, ¶ [0037], discloses the shingle-article matrix M may not fit into some memory, as the number of articles tends to be substantial. To alleviate this issue, the systems and methods can use a “Minhashing” technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles. More particularly, the systems and methods can construct a Minhash signature of length-100, or other amounts, using one or more known techniques. In some cases, the randomized nature of the Minhash generation method can require further checks to increase the probability of uncovering all pairs of related articles in terms of the signature. Thus, the systems and methods utilize LSH to increase such probability), the hashing comprises reducing the plurality of documents into a set of fixed dimensions that represent the content features of the plurality of documents (Li, [0036], discloses to find similar Wikipedia articles, the systems and methods can use a standard Jaccard index-based hashing procedure. Because typical Wikipedia articles are in moderate length, the systems and methods can choose k=10 to reduce the probability of any given shingle appearing in any article. [0037], discloses the systems and methods can use a "Minhashing" technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles. Examiner interprets that Jaccard index-based hashing or “Minhash” technique which reduce the probability of any given shingle appearing in any article as claimed hashing comprises reducing the plurality of documents…);
comparing, by a processor of the network system, the content features of the plurality of documents to determine a similarity score between each pair of documents of the plurality of documents (Li, ¶ [0018], discloses the use of Wikipedia is beneficial because Wikipedia offers a comparatively complete, freely accessible, and structured collection of world knowledge and content. Further, Wikipedia contains abundant conceptual and semantic information that can be utilized to model the topics in a variety of sets of documents. In the embodiments as described herein, Wikipedia articles in combination with Twitter data can be used as a substitute corpus to train topic models. In particular, articles of the Wikipedia encyclopedia and tweets on Twitter bear a resemblance, which can be quantitatively measured. Further, whenever a tweet is statistically similar to a particular Wikipedia article, there can also be a similarity in the corresponding topics. Moreover, the hierarchical structure of Wikipedia in combination with the abundant conceptual information can allow a thorough interpretation of the detected topics. Li, ¶ [0035], discloses once the model level is selected, a topic detection technique can be applied according to the selected model level to detect topics in social media data. Further, to handle a large-scale topic detection, the systems and methods can use locality-sensitive hashing (LSH) to reduce any comparisons that reside in the procedure of model fitting. More particularly, the systems and methods can hash Wikipedia articles in a median hierarchy level, such as level 6 in FIG. 3, into different buckets using LSH. Li, ¶ [0038], discloses the systems and methods can employ LSH to reduce the comparisons, where the generated Minhash signatures can be initially decomposed into multiple bands. Further, for each band of the multiple bands, the systems and methods can adopt a standard hash function to hash the bands into a larger hash table. The columns whose bands are hashed into the same bucket at least once can be treated as the similar ones. Further, the original Wikipedia corpus can be separated into multiple small articles groups. Li, ¶ [0037], discloses "Minhashing" technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles.); 
and storing, for use during runtime, clustering information associated with the one or more clusters in a data store (Li, ¶ [0019], discloses the category link dump can comprise files containing human-specified concept relations, i.e., the is-a relations, whereas the Wikipedia articles dump can comprise files that store information comprising article content, redirect links, and/or the like. Further, the Wikipedia articles can be linked onto the hierarchy to enrich the content of the hierarchy. Because the records in the dump files are in the order of tens of millions, a Map-Reduce programming framework can be employed to handle the dump files in parallel and to expedite the procedure of hierarchy extraction. Further, Li, ¶ [0020], discloses the systems and methods as described herein can rely on the Wikipedia conceptual hierarchy for topic modeling and, therefore, constructing the Wikipedia hierarchy is helpful. According to embodiments, the Wikipedia hierarchy can be stored according to various conventions. Referring to Table 1, an exemplary storing convention for the Wikipedia hierarchy is illustrated).  
Li does not explicitly teach using density-based spatial clustering of applications with noise (DBSCAN), clustering, by the network system, the plurality of documents into one or more clusters based on similarity scores, the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN; at runtime, receiving a request for documents, the request indicating a topic; in response to receiving the request, determining, from the clustering information in the data store, a plurality of clusters corresponding to the topic; for each cluster of the plurality of clusters, selecting a document that is a likely source of other documents in the cluster, and causing presentation of a representation of each of the selected documents from the plurality of clusters in a section of a user interface, each of the selected documents representing a different viewpoint about the topic.
Asl teaches using density-based spatial clustering of applications with noise (DBSCAN), clustering, by the network system, the plurality of documents into one or more clusters based on similarity scores, the similarity score of each pair of documents of the plurality of documents comprising a distance function used in the DBSCAN (Asl, [0052], discloses for DBSCAN and Agglomerative algorithms, the number of clusters was based on the similarity distance between text samples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li with the teaching about of using DBSCAN algorithm of Asl because DBSCAN algorithm is resistant to noise and can handle clusters of various shapes and sizes.
Vailaya teaches at runtime, receiving a request for documents, the request indicating a topic (Vailaya, [0083] and Fig. 5: discussing about search term "human myoglobin");
in response to receiving the request, determining, from the clustering information in the data store, a plurality of clusters corresponding to the topic (Vailaya, [0083]-[0084] and Fig. 5: discussing about grouping documents relating to the topic such as  (ClusterScores:24) (6 docs) and (ClusterScores:26) (2 docs));
for each cluster of the plurality of clusters, selecting a document that is a likely source of other documents in the cluster (Vailaya, [0083]-[0084] and Fig. 5: discussing about the selected documents for groups are “ABCNEWS.com Ancient Human Feces Points” and “Researchers support Cannibalism Theory”); and
causing presentation of a representation of each of the selected documents from the plurality of clusters in a section of a user interface, each of the selected documents representing a different viewpoint about the topic (Vailaya, [0084] and Fig. 5: discussing about displaying GUI of clustering documents in response of search querying "human myoglobin").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li and Asl with the teaching about of clustering documents with similar topics of Vailaya because this view does give the user another option and sometimes will be more advantageous than using the list format (Vailaya, [0084]).

Regarding claim 2, Li in view of Asl and Vailaya teaches the claimed invention substantially as claimed, and Li further teaches hashing each of the plurality of documents comprises performing a MinHash (Li, ¶ [0037], discloses the shingle-article matrix M may not fit into some memory, as the number of articles tends to be substantial. To alleviate this issue, the systems and methods can use a “Minhashing” technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles).  

Regarding claim 3, Li in view of Asl and Vailaya teaches the claimed invention substantially as claimed, and Li further teaches the comparing the content features comprises determining Jaccard scores between each pair of documents of the plurality of documents, the Jaccard score indicating a ratio of overlapping content features (Li, ¶ [0034], discloses the accuracy of the lower hierarchy levels is comparatively poor because, for example, more general topics may contain more overlapping words. In contrast, as depicted in FIG. 3, the accuracy of the higher levels is better. However, some models may be more complex if too many topics are involved, which can potentially lead to overfitting and large computation costs. To balance the complexity and accuracy, a median hierarchy level can be chosen, such as level 6 as depicted in FIG. 3).  

Regarding claim 4, Li in view of Asl and Vailaya teaches the claimed invention substantially as claimed, and Li further teaches wherein the comparing comprises generating a distance matrix between each of the plurality of documents (Li, ¶ [0036-0037], discloses before decomposing the articles into the shingles, the systems and methods can execute a sequence of preprocessing steps, such as removing stop words, tokenizing, and stemming, on the original articles. Because typical Wikipedia articles are in moderate length, the systems and methods can choose k=10 to reduce the probability of any given shingle appearing in any article. By shingling, the systems and methods can quantify the original Wikipedia corpus as a shingle-article matrix M, where rows represent shingles and columns represent articles … the shingle-article matrix M may not fit into some memory, as the number of articles tends to be substantial. To alleviate this issue, the systems and methods can use a “Minhashing” technique to generate a succinct signature for each column in M, such that the probability of two articles having the same signature is equal to the Jaccard index similarity between the two articles).  

Regarding claim 7, Li in view of Asl and Vailaya teaches wherein each representation includes a title of the selected document, a selectable link to a website where the selected document is accessible, and an indication of a number of similar documents in the same cluster (Vailaya, [0083]-[0084] and Fig. 5: discussing about grouping documents relating to the topic such as  (ClusterScores:24) (6 docs) and (ClusterScores:26) (2 docs) with titles “ABCNEWS.com Ancient Human Feces Points” and “Researchers support Cannibalism Theory”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li and Asl with the teaching about of clustering documents with similar topics of Vailaya because this view does give the user another option and sometimes will be more advantageous than using the list format (Vailaya, [0084]).

Regarding claim 9, Li in view of Asl and Vailaya teaches the claimed invention substantially as claimed, and Li further teaches selecting the document that is the likely source comprises selecting a document having a most copied headline(Li, ¶ [0015], discloses the present embodiments are configured to detect topics in social media, by, for example, discovering trending topics or tracking interests of users. Despite the advent of new technologies, topic detection in social media is not trivial for at least three reasons) that has the oldest publication date within each of the plurality of clusters (Li, ¶ [0035], discloses the comparison can be reduced. It should be appreciated that the social media data to be analyzed can be a collection of Twitter data over any time range. For example, Twitter data can be collected over a range of seven (7) to fifteen (15) days, or other ranges. Li, ¶ [0043], discloses the processing module can detect one or more topics in social media data according to the topic model that is most appropriate for the topic detection technique. In embodiments, the social media data can be data collected from Twitter over a period of time such as, for example, seven (7) to fifteen (15) days. In 445, the processing can end, repeat, or return to any previous step).  

Regarding claim 11, Li in view of Asl and Vailaya teaches the claimed invention substantially as claimed, and Li further teaches receiving a selection of cluster link for a selected document (Li, ¶ [0019], discloses the Wikipedia dump files 107 can comprise a category link dump and a Wikipedia articles dump. The category link dump can comprise files containing human-specified concept relations, i.e., the is-a relations, whereas the Wikipedia articles dump can comprise files that store information comprising article content, redirect links, and/or the like. Further, the Wikipedia articles can be linked onto the hierarchy 108 to enrich the content of the hierarchy); identifying a plurality of further documents from a same cluster as the selected document (Li, ¶ [0020], discloses referring to Table 1, the “Concept ID” column and the “Concept Title” column can identify the associated concept in the Wikipedia hierarchy. Further, the “Parent IDs” and the “Children IDs” can illustrate any correlations between the associated concept and other related concepts, and the “Level” specifies the layer in which the associated concept is lying. It should be appreciated that a concept may belong to different layers, since the concept may be relevant to concepts within different levels. As a result, the table can record many possible levels for concepts); and causing presentation of an indication of each of the further documents from the same cluster as the selected document (Li, Table 1, discloses an illustration of clusters).  

Claim 12 is rejected under the same rationale as claim 1. Li also teaches a system comprising: one or more hardware processors; and  Attorney Docket No. 1777.D35US129a storage device storing instructions that, when executed by the one or more hardware processors, causes the one or more hardware processors to perform operations (Li, [0044], FIG. 5, discloses the server 510 can comprise a processor 508 communicating with memory 502, and the server 510 can also be implemented as a software module or program module capable of being incorporated in other software applications and programs).
Claim 13 is rejected under the same rationale as claim 2.
Claim 14 is rejected under the same rationale as claim 3. 
Claim 15 is rejected under the same rationale as claim 4.
Claim 17 is rejected under the same rationale as claim 7. 
Claims 18 and 19 are rejected under the same rationale as claim 9.
Claim 20 is rejected under the same rationale as claim 1. Li also teaches a non-transitory machine-readable storage medium storing instructions that, when executed by one or more processors of a machine, cause the one or more processors to perform operations (Li, [0044], FIG. 5, discloses the server 510 can comprise a processor 508 communicating with memory 502, and the server 510 can also be implemented as a software module or program module capable of being incorporated in other software applications and programs).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Asl, in view of Vailaya, and further in view of Nguyen et al. (U.S. Publication Number 20200314117, hereafter “Nguyen”).
Regarding claim 6, Li in view of Asl and Vailaya teaches the method of claim 1 as discussed above. Li in view of Asl and Vailaya does not explicitly teach iteratively performing the DBSCAN with a decreasing epsilon value to derive a hierarchy of content variations.
Nguyen teaches iteratively performing the DBSCAN with a decreasing epsilon value to derive a hierarchy of content variations (Nguyen, [0307], discloses that clustering the events at least partly by clustering the reduced event vectors using Hierarchical Density-Based Spatial Clustering of Applications with Noise (HDBSCAN)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li, Asl and Vailaya with the teaching about of using HDBSCAN algorithm of Nguyen because HDBSCAN focus on high density clustering, which reduces this noise clustering problem and allows a hierarchical clustering based on a decision tree approach.
Claim 16 is rejected under the same rationale as claim 6.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Li  in view of Asl, in view of Vailaya, and further in view of Horvitz et al. (U.S. Publication Number 20040153445, hereafter “Horvitz”).
Regarding claim 8, Li in view of Asl and Vailaya teaches the method of claim 1 as discussed above. Li in view of Asl and Vailaya does not explicitly teach providing a historical timeline of the topic in a second portion of the user interface, the historical timeline providing a list of documents from the plurality of clusters organized by time.
Horvitz teaches providing a historical timeline of the topic in a second portion of the user interface, the historical timeline providing a list of documents from the plurality of clusters organized by time (Horvitz, [0007], [0075] and Figs. 14, 15, discloses Interactive visualization in accordance with the subject invention provides timeline-based presentations of search results that can be anchored by public (e.g., news, holidays) and/or personal (e.g., appointments, photos) landmark events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li, Asl and Vailaya with the teaching about of timeline-based presentations of Horvitz because it would provide a fast and easy manner to search over and retrieve information content for users (Horvitz, [0007]).

Regarding claim 10, Li in view of Asl and Vailaya teaches the method of claim 1 as discussed above. Li further teaches receiving a request for additional data for a selected document (Li, ¶ [0014], discloses topic detection in social media can be beneficial in various fields and environments. For example, in business environments, when a company releases a new product or service, customers or potential customers might post or comment on the product or service in a social media environment. Therefore, it would be beneficial for the company to obtain instant access to what is being said about the product, service, or the brand to get a stream of ideas, content, links, resources, and/or tips focused on the new product or service, and to monitor what is being said about the customers or target audience); accessing publication data for documents within a same cluster as the selected document (Li, ¶ [0020], discloses referring to Table 1, the “Concept ID” column and the “Concept Title” column can identify the associated concept in the Wikipedia hierarchy. Further, the “Parent IDs” and the “Children IDs” can illustrate any correlations between the associated concept and other related concepts, and the “Level” specifies the layer in which the associated concept is lying. It should be appreciated that a concept may belong to different layers, since the concept may be relevant to concepts within different levels. As a result, the table can record many possible levels for concepts).
Li in view of Asl and Vailaya does not explicitly teach causing presentation of a graphical timeline illustrating publication of each of the documents within the same cluster including the selected document.
Horvitz teaches causing presentation of a graphical timeline illustrating publication of each of the documents within the same cluster including the selected document (Horvitz, [0007], [0075] and Figs. 14, 15, discloses Interactive visualization in accordance with the subject invention provides timeline-based presentations of search results that can be anchored by public (e.g., news, holidays) and/or personal (e.g., appointments, photos) landmark events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method for detecting topics in social media data of Li, Asl and Vailaya with the teaching about of timeline-based presentations of Horvitz because it would provide a fast and easy manner to search over and retrieve information content for users (Horvitz, [0007]).
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kincaid et al. (US 20020169764) teaches a data mining module forms clusters of related documents according to an unsupervised clustering procedure and displays the clusters of related documents on the user interface.
Parthasarathy et al. (US 20130041877) teaches documents are retrieved from a database according to a received search query. Some of the retrieved documents are clustered into one or more clusters based on content similarity and publication date. An identification (ID) number is assigned to each of the clusters of retrieved documents, wherein the ID number of each of the clusters remains persistent throughout a life span of each of the clustered retrieved documents.
Agarwal et al. (US 20050222901) teaches that search results may include, for example, lists of Web page titles, snippets of text extracted from those Web pages, and hypertext links to those Web pages, and may be grouped into a predetermined number of (e.g., ten) search results.
Bravi et al. (US 20200300654) teaches that the rating platform can generate a stop cluster using one or more machine learning clustering algorithms based on the plurality of user stops (e.g., by identifying clusters of user stops using the clustering algorithms). For example, the rating platform can generate a stop cluster using a density-based spatial clustering of applications with noise (DBSCAN) clustering algorithm, a balanced iterative reducing and clustering using hierarchies (BIRCH) clustering algorithm.
Shafirstein et al. (US 20080205776) teaches that the DBSCAN algorithm, like a number of other known clustering algorithms, relies upon the principle of clustering pixels in an image file based on density.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information                                                                                                                                                                                    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)270-1766. The examiner can normally be reached Monday-Friday, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vital Pierre can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PHONG H NGUYEN/            Primary Examiner, Art Unit 2162        

August 13, 2022